UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06258) Exact name of registrant as specified in charter:	Putnam Arizona Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2016 Date of reporting period:	February 29, 2016 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 2/29/16 (Unaudited) Key to holding's abbreviations AGC — Assured Guaranty Corp. AGM — Assured Guaranty Municipal Corporation BAM — Build America Mutual COP — Certificates of Participation FGIC — Financial Guaranty Insurance Company FHL Banks Coll. — Federal Home Loan Banks System Collateralized FHLMC Coll. — Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. — Federal National Mortgage Association Collateralized G.O. Bonds — General Obligation Bonds GNMA Coll. — Government National Mortgage Association Collateralized MAC — Municipal Assurance Corporation NATL — National Public Finance Guarantee Corp. U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.9%) (a) Rating (RAT) Principal amount Value Arizona (92.6%) AZ Board of Regents Syst. VRDN (AZ State U.), Ser. B, 0.01s, 7/1/34 VMIG1 $500,000 $500,000 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A2 500,000 506,920 AZ School Fac. Board COP, U.S. Govt. Coll., 5 3/4s, 9/1/22 (Prerefunded 9/1/18) Aa3 1,000,000 1,124,920 AZ State COP, Ser. A, AGM, 5s, 10/1/29 AA 500,000 561,850 AZ State Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5 1/2s, 1/1/38 AA- 1,500,000 1,606,335 (Scottsdale Hlth. Care), 5s, 12/1/28 A2 500,000 599,355 AZ State Hlth. Fac. Auth. VRDN (Catholic West), Ser. B, 0.01s, 7/1/35 VMIG1 500,000 500,000 AZ State Hlth. Fac. Auth. Hlth. Care Ed. Rev. Bonds (Kirksville College), 5 1/8s, 1/1/30 A- 750,000 833,190 AZ State School Facs. Board COP, Ser. A, 5s, 9/1/23 Aa3 125,000 153,418 AZ State Sports & Tourism Auth. Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, 5s, 7/1/30 A1 500,000 551,465 AZ State Trans. Board Hwy. Rev. Bonds 5s, 7/1/32 AAA 885,000 1,059,203 Ser. B, U.S. Govt. Coll., 5s, 7/1/31 (Prerefunded 7/1/18) AAA 500,000 549,920 AZ State U. Nanotechnology Research, LLC Lease Rev. Bonds (AZ State U. Research Park Lease), Ser. A, AGC, 5s, 3/1/34 AA 500,000 547,510 AZ State Wtr. Infrastructure Fin. Auth. Rev. Bonds (Wtr. Quality Revenue), Ser. A, 5s, 10/1/26 Aaa 500,000 625,740 Ser. A, 5s, 10/1/25 Aaa 500,000 610,970 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), 7 1/4s, 12/1/19 (escrow) (F) D/P 150,000 448 Central AZ State Wtr. Conservation Dist. Rev. Bonds (Wtr. Delivery Operation & Maintenance (O&M)), 5s, 1/1/36 AA+ 640,000 761,427 Chandler, Excise Tax Rev. Bonds, 5s, 7/1/22 AAA 500,000 613,385 El Mirage G.O. Bonds, AGM, 5s, 7/1/42 AA 250,000 276,185 Flagstaff, G.O. Bonds, Ser. B, 5s, 7/1/21 Aa2 200,000 239,336 Gilbert, Pub. Facs. Rev. Bonds 5s, 7/1/20 Aa1 250,000 292,248 5s, 7/1/18 Aa1 500,000 549,060 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A- 1,000,000 1,111,180 (John C. Lincoln Hlth. Network), 5s, 12/1/42 (Prerefunded 12/1/17) AAA/P 500,000 536,845 Glendale, Wtr. & Swr. Rev. Bonds, 5s, 7/1/21 AA 500,000 598,340 Goodyear Cmnty., Fac. Utils. G.O. Bonds (Dist. No. 1), 4s, 7/15/21 A1 150,000 167,214 Goodyear, Wtr. & Swr. Rev. Bonds, AGM, 5 1/2s, 7/1/41 AA 500,000 589,115 Lake Havasu City, Waste Wtr. Syst. Rev. Bonds, Ser. B, AGM, 5s, 7/1/43 AA 250,000 288,650 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 35,000 36,821 Maricopa Cnty., G.O. Bonds (No. 60 Higley School Impt.), Ser. C, U.S. Govt. Coll., 5s, 7/1/27 (Prerefunded 7/1/18) A1 1,000,000 1,099,840 (Queen Creek Unified School Dist. No. 95), 5s, 7/1/25 Aa3 200,000 249,662 (Unified School Dist. No. 89 Dysart), 5s, 7/1/25 A+ 500,000 608,960 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 6s, 7/1/39 A 750,000 855,983 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, NATL, U.S. Govt. Coll., 7s, 12/1/16 (Escrowed to maturity) AAA/P 310,000 325,286 Maricopa Cnty., Indl. Dev. Auth. Solid Waste Disp. Mandatory Put Bonds (6/3/24) (Waste Mgt., Inc.), 3 3/8s, 12/1/31 A- 250,000 264,678 Maricopa Cnty., Kyrene Elementary School Dist. No. 28 G.O. Bonds (School Impt.), Ser. C-10, 5s, 7/1/34 Aa1 250,000 294,865 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 1,050,000 1,216,761 (Southern CA Edl. Co.), Ser. A, 5s, 6/1/35 Aa3 650,000 734,331 Maricopa Cnty., Regl. Pub. Trans. Auth. Fund Rev. Bonds (Trans. Excise Tax), 5 1/4s, 7/1/24 AA+ 435,000 555,595 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 750,000 823,695 Mesa, St. & Hwy. Rev. Bonds, 5s, 7/1/21 AA 500,000 592,090 Mesa, Util. Syst. Rev. Bonds, 5s, 7/1/35 Aa2 750,000 863,153 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co. Cholla Pwr. Plant), Ser. E, 5 3/4s, 6/1/34 A2 800,000 809,856 Northern AZ U. Rev. Bonds 5s, 6/1/36 A1 450,000 507,078 5s, 6/1/34 A1 250,000 286,860 Peoria, Dev. Auth. Inc. Rev. Bonds, 5s, 7/1/23 AA+ 500,000 606,940 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 AAA/P 15,000 15,199 Phoenix, G.O. Bonds, 4s, 7/1/24 Aa1 500,000 586,395 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 500,000 553,335 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL, 5 1/2s, 7/1/43 Aa2 1,000,000 1,349,980 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds 5 1/2s, 7/1/24 AAA 500,000 554,575 5s, 7/1/29 AA+ 500,000 605,565 Phoenix, Civic Impt. Corp. Wtr. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AAA 500,000 563,890 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6s, 7/1/32 BB/F 250,000 270,275 (Great Hearts Academies), Ser. A, 5s, 7/1/36 BBB- 150,000 167,894 (BASIS School, Inc.), 5s, 7/1/35 BB 100,000 106,753 (Choice Academies, Inc.), 4 7/8s, 9/1/22 BB+ 200,000 216,576 (Great Hearts Academies), 3 3/4s, 7/1/24 BBB- 275,000 297,039 Phoenix, Indl. Dev. Auth. Ed. 144A Rev. Bonds (BASIS Schools, Inc.), Ser. A, 5s, 7/1/35 BB 150,000 160,130 Pima Cnty., G.O. Bonds 5s, 7/1/26 AA- 490,000 581,909 (Unified School Dist. No. 6), MAC, 4s, 7/1/28 AA 200,000 224,640 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5 1/4s, 6/1/35 BBB- 200,000 200,196 (Providence Day School, Inc.), 5 1/8s, 12/1/40 BBB+ 500,000 532,505 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB- 125,000 125,115 Pima Cnty., Regl. Trans. Fund Excise Tax Rev. Bonds, 5s, 6/1/23 AA+ 195,000 240,928 Pima Cnty., Swr. Rev. Bonds, Ser. B, 5s, 7/1/26 AA- 500,000 593,785 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 350,000 405,286 Pinal Cnty., Elec. Syst. Rev. Bonds (Dist. No. 4), U.S. Govt. Coll., 6s, 12/1/38 (Prerefunded 12/1/18) A- 500,000 571,610 Rio Nuevo, Multi-Purpose Fac. Dist. Rev. Bonds, AGC, 6s, 7/15/19 AA 750,000 838,605 Salt River, Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. A, 5s, 1/1/27 Aa1 1,000,000 1,076,430 Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 Baa1 150,000 188,688 5s, 12/1/37 Baa1 750,000 889,748 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds, 5s, 7/1/24 AAA 1,000,000 1,234,966 Student & Academic Svcs., LLC Rev. Bonds (Northern AZ Cap. Fac. Fin. Corp.), BAM, 5s, 6/1/25 AA 200,000 239,838 Sundance Cmnty., Fac. Dist. G.O. Bonds, MAC, 4s, 7/15/24 AA 250,000 279,950 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6 1/4s, 12/1/42 BB-/P 250,000 269,940 U. Med. Ctr. Corp. Rev. Bonds (Hosp.), FHL Banks Coll., FHLMC Coll., FNMA Coll., U.S. Govt. Coll., 5s, 7/1/20 (Escrowed to maturity) AAA/P 250,000 292,595 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, U.S. Govt. Coll. 6 1/2s, 7/1/39 (Prerefunded 7/1/19) AAA/P 500,000 591,585 6 1/4s, 7/1/29 (Prerefunded 7/1/19) AAA/P 500,000 587,495 U. of AZ Board of Regents Syst. Rev. Bonds (Green Bond), Ser. A, 5s, 7/1/41 AA 200,000 231,446 5s, 6/1/37 (FWC) Aa2 1,000,000 1,186,670 Ser. A, 5s, 6/1/35 (Prerefunded 6/1/19) Aa2 500,000 558,580 Vistancia, Cmnty. Fac. Dist. G.O. Bonds 5s, 7/15/26 A1 250,000 286,275 U.S. Govt. Coll., 4.4s, 7/15/21 (Prerefunded 7/15/16) A1 500,000 507,430 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/33 Baa1 100,000 111,196 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 A- 500,000 513,910 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 265,000 272,690 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/1/32 A- 400,000 462,912 Guam (2.3%) Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 250,000 279,375 Territory of GU, Govt. Hotel Occupancy Tax Rev. Bonds, Ser. A, 6s, 11/1/26 A- 250,000 297,310 Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 250,000 281,723 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 166,125 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 Baa2 100,000 110,859 Mississippi (1.0%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. B, 0.01s, 12/1/30 VMIG1 500,000 500,000 Puerto Rico (0.2%) Children's Trust Fund Tobacco Settlement (The) Rev. Bonds, 5 1/2s, 5/15/39 BBB- 100,000 100,773 Texas (1.0%) Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.01s, 12/1/24 A-1+ 500,000 500,000 Virgin Islands (1.8%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 150,000 165,852 Ser. A-1, 5s, 10/1/39 Baa2 175,000 189,070 Ser. A, 5s, 10/1/25 Baa2 200,000 222,262 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 A3 345,000 345,573 TOTAL INVESTMENTS Total investments (cost $45,416,390) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $50,368,161. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $45,404,863, resulting in gross unrealized appreciation and depreciation of $4,397,691 and $12,420, respectively, or net unrealized appreciation of $4,385,271. (FWC) Forward commitment, in part or in entirety. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 22.2% Education 17.1 Tax bonds 17.0 Prerefunded 13.4 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $49,789,686 $448 Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2016
